Citation Nr: 0415145	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to additional compensation based on the veteran's 
dependent spouse's need for regular aid and attendance of 
another person.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from March 1997 to April 2002.  
His DD Form 214 shows the narrative reason for his separation 
from service was "hardship."  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

For the reasons explained below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran is service connected for migraine headaches, 
rated 30 percent disabling; residuals of a left femoral 
fracture, rated 10 percent disabling; and for tinnitus, 
rated 10 percent disabling.  He has a combined disability 
evaluation of 40 percent.  

38 U.S.C.A. § 1115 (West 2002) provides that a veteran 
entitled to compensation at the rates provided in 38 U.S.C.A. 
§ 1114, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents, in specific circumstances.  38 U.S.C.A. 
§ 1115(1)(E) provides that, notwithstanding the other 
provisions of that paragraph, the monthly payable amount of 
account of a spouse who is (i) a patient in a nursing home or 
(ii) helpless or blind, or so nearly helpless or blind as to 
need or require the regular aid and attendance of another 
person, shall be ... proportionate amounts for partially 
disabled veterans in accordance with paragraph (2) of this 
section.  

38 C.F.R. § 3.351(a)(2) (2003) provides that increased 
compensation is payable to a veteran by reason of the 
veteran's spouse being in need of aid and attendance.  

Clinical records from military medical facilities at which 
the veteran's spouse was treated from December 2001 to March 
2002 reflect that in January 2002 it was stated that his wife 
had severe symptoms of labyrinthitis and that the episodes 
had begun one year earlier.  The signs and symptoms could 
well be consistent with Meniere's disease.  A February 20, 
2002, clinical record indicates that she stated that she was 
often unable to leave the house due to vertigo.  A February 
28, 2002, electronystagmogram was normal.  She was evaluated 
in March 2002 for the purpose of determining whether the 
veteran should be granted a hardship discharge.  A March 1, 
2002, record reflects that she complained of being dizzy 24 
hours a day.  On March 18, 2002, the diagnosis was that the 
veteran's wife had nonspecific dizziness or vertigo of 
unclear etiology.  The condition was chronic and not 
remediable in the foreseeable future.  It would continue to 
impair the veteran's ability to attend to the reasonable 
demands of military service due to the distraction and 
episodic requirements to attend to his wife's needs and his 
chronic preoccupation with those needs.  Another clinical 
record of that same date indicates there was no probable 
cardiac link to the episodes of dizziness.  

On VA neurology examination in September 2002 it was reported 
that the veteran was employed on a full-time basis.  However, 
h stated in his April 2003 claim that his wife needed 
constant aid and attention due to her dizziness associated 
with Meniere's disease.  She was unable to care for herself 
or their children without assistance.  He further related 
that he had been discharged from military service due to the 
hardship imposed by her illness (which is confirmed by his DD 
214).  She had only been treated at military medical 
facilities.  In his notice of disagreement (NOD) he stated 
that he constantly had to be at home to care for his ailing 
wife and children.  Her Meniere's disease caused a constant 
strain on their family and she needed assistance in her 
everyday care.  In his VA Form 9 he stated that his wife was 
unable to work due to her illness, and that he was the only 
person able to provide for the family but was required to 
stay home to care for his wife.



The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective on November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

In this case, from the veteran's own statements it does not 
appear there are any outstanding clinical records relevant to 
this claim.  However, one of the provisions of the VCAA, 38 
U.S.C. § 5103A(d)(1)(a) (West 2002), states that the duty to 
assist a claimant includes "providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  

Here, the veteran's spouse has not been evaluated 
specifically for the purpose of determining whether she is in 
need of regular aid and attendance.



Accordingly, this case is remanded to the RO for the 
following development and consideration:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and satisfied.   

*This should include, but is not limited to, 
requesting that the veteran identify and/or 
submit copies of all relevant records in his 
possession that he has not previously submitted. 

2.  Schedule the veteran's wife for an 
appropriate VA medical examination to assess 
whether she needs aid and attendance.  

A complete rationale for all opinions should be 
provided.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder for 
the pertinent medical records and history of the 
veteran's spouse.  All necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion of 
the examination report.  If an examination form 
is used to guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.  

3.  Then readjudicate the claim based on the 
additional evidence obtained.  If the benefit 
sought remains denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to 
the veteran.  Give him time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 



___________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


